Citation Nr: 1728312	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-20 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left hand fracture.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to March 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The appeal was certified to the Board from the RO in New Orleans, Louisiana. 

These matters were previously before the Board in December 2013 and July 2016, when they were remanded for further development.  The matters now return to the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's July 2016 remand, the Veteran was scheduled to attend a VA examination in August 2016 to determine the etiology of his current left hand disability.  The Veteran did not attend this examination.  Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  While the August 2016 VA examination was scheduled in conjunction with an original compensation claim, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the August 2016 VA examiner provided an opinion as to the etiology of the Veteran's left hand disability.  The examiner stated that "it is not at least as likely as not that the Veteran has a diagnosis of a left hand disability that was incurred in or was caused by or during military service."  The examiner found that the Veteran had a current diagnosis of repair of a left 5th metacarpal fracture.  The examiner found that he was unable to provide a nexus opinion as to whether it was at least as likely as not that the Veteran's residuals from his fracture repair were related to service because there was no substantiation of an in-service event, injury, or repair, even when considering the Veteran's statements that he injured his hand in service.  

The Veteran is competent to report symptoms observable to a layperson, such as a broken bone or an impact injury during a softball game.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While there are no contemporaneous service treatment records, the mere absence of contemporaneous evidence is not sufficient to determine that the Veteran's competent lay statements concerning the onset of his symptoms lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Morevoer, while the record does not contain evidence of treatment for a fracture of the left hand at the time of injury, x-rays taken many years later show evidence of a prior left hand fracture.  Further, when an examiner is asked to render an etiology opinion and determines that he cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety, including the examination and the opinion itself, shows that "the examiner [did] not invoke the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In that regard, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. At 389.  Therefore, the examiner's rationale is inadequate, and the matter must be remanded for a supplemental medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)

Further, as stated in the July 2016 remand, VA is required to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is evidence that the Veteran currently has hypertension.  While there is a statement of record that the Veteran did not receive treatment for hypertension until being seen at a VA medical center in Waco, Texas, the Veteran has also reported being treated for and diagnosed with hypertension in service and taking medication since that time.  While the Veteran is not competent to report what a medical professional conveyed to him regarding a diagnosis, he is competent to report that he took medication.  Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993). ("What a physician said, and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence." Robinette, 8 Vet. App. at 77 (1995)).  Thus, a VA examination and medical opinion are necessary to ascertain the etiology of the Veteran's current hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the examiner who conducted the August 2016 examination or, if that examiner is unavailable, to another suitably qualified VA clinician for completion of an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current residuals of a left hand fracture is related to his active duty service, to specifically include his reports of a sports related fracture in service.  The examiner must review the entire record and consider the Veteran's lay statements as to onset.  The examiner must provide a complete rationale for the opinion proffered.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  If the inability is due to the absence of any evidence, the examiner should state what evidence would be needed for an opinion to be provided.  If additional examination of the Veteran is deemed necessary by the clinician in order to provide the requested opinion, such examination should be conducted. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current hypertension.  The record must be made available to the examiner and the examiner must note that it was reviewed.  The examiner must address whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is caused by or related to service.  A complete rationale must be provided for any opinion given.  The examiner should specifically address the Veteran's reports of having taken medication in service for hypertension. 

3.  After completion of the above, readjudicate the issues on appeal.  If any benefit sought remains denied, then issue a supplemental statement of the case, and afford the Veteran an appropriate period to respond, before returning the matter(s) to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




